Citation Nr: 0617308	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-34 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of a forfeiture of Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her niece (A.R.)


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1944.  The appellant in this appeal had been married 
to the veteran at the time of his death.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO decision that the appellant 
did not reopen a claim for revocation of a forfeiture of her 
VA death benefits.  The appellant testified before the Board 
in June 2005.  The Board advanced this case on the docket in 
June 2006.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).  


FINDINGS OF FACT

1.  In a final, unappealed August 1994 decision, the RO found 
that the appellant had not submitted new and material 
evidence to reopen a claim for revocation of a forfeiture of 
VA death benefits.

2.  Evidence received since the RO's August 1994 decision 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The RO's August 1994 decision that new and material 
evidence had not been submitted to reopen a claim for 
revocation of a forfeiture of VA death benefits is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002).

2.  Evidence received since the RO's August 1994 decision is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 6503 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.901 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, the RO sent correspondence in September 2002 
and July 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
these documents have substantially complied with all duties 
to inform the veteran of the evidence needed to substantiate 
what had been found to be insufficient in the prior denials.  
See Kent v. Nicholson, __ Vet. App. __, No. 04-181,  2006 
U.S. App. Vet. Claims LEXIS 151 (U.S. Vet. App. Mar. 31, 
2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (an October 2003 
statement of the case).  In addition, VA sent the appellant 
additional information in June 2004.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

The appellant had initially established entitlement to death 
benefits based on the veteran's service and on her status as 
the surviving spouse in 1949.

After receiving a September 1972 letter indicating that the 
appellant was living with another man ([redacted] or [redacted] 
[redacted]) as husband and wife, VA suspended the appellant's 
VA benefits pending an investigation.  The appellant sought 
reinstatement of her benefits, but according to an 
administrative decision, she submitted fraudulent documentary 
and oral evidence.  Subsequently, VA declared forfeiture of 
all gratuitous VA benefits to the appellant in October 1974.

Thereafter, the appellant sought restoration of VA benefits.  
In her claim, the appellant acknowledged having "violated 
the law governing death benefits administered by [VA]" and 
she swore "never to commit same offense again."  She 
submitted additional evidence.  

However, in a previous, final decision in February 1978, the 
Board noted that a field investigation showed that the 
appellant continued to live with the other man as husband and 
wife with their three children and that the appellant had 
again submitted false and inaccurate information, that she 
knew of the falsity of that evidence, and that she 
deliberately and intentionally submitted that evidence in 
order to mislead VA into reinstating benefits that she was 
not entitled to receive.  The Board found that the appellant 
"knowingly and deliberately presented false oral statements 
and false documentary evidence in support of her claim for 
restoration of death benefits."  The Board further concluded 
that the appellant "knowingly presented fraudulent evidence 
in a claim for gratuitous benefits administered by [VA] and 
has therefore forfeited all rights and claims to gratuitous 
[VA] benefits."  

Several times thereafter, in July 1992 and July 1994, the 
appellant again sought reinstatement of VA benefits, but the 
RO informed her that she had not presented new and material 
evidence to reopen the claim.  The most recent notification 
was in August 1994, which became final when the appellant did 
not appeal that particular decision in a timely fashion.  See 
38 U.S.C.A. § 7105 (West 2002).

In July 2002, the appellant again sought reinstatement of VA 
benefits.  For claims submitted after August 2001, "new and 
material evidence" is defined as evidence that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board reviews the evidence received since the final 
rating decision in August 1994 in light of all of the 
evidence of record.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  The Board presumes the credibility of new evidence 
in analyzing the threshold issue of whether new and material 
evidence has been submitted to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If new and material evidence has not been received, 
the analysis ends, and what the RO's determinations in the 
rating decisions on appeal are not controlling.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Barnett, 83 F.3d at 1383-84.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The appellant has submitted a November 2003 certification 
from the City of San Fernando in La Union in the Republic of 
the Philippines indicating that [redacted] died in 
July 1991 and that he was "single."

The appellant has also submitted several written statements 
that she is now the legal surviving spouse of the deceased 
veteran.  She has indicated that there is no divorce law in 
the Philippines but that the death of [redacted] in 
1991 should be sufficient to restore her VA benefits.

In short, she relies on a Congressional enactment.  Prior to 
November 1, 1990, the provisions of 38 U.S.C.A. § 103(d) had 
allowed for reinstatement of death benefits to surviving 
spouses whose benefits had been terminated because of 
remarriage upon termination of the disqualifying marriage by 
death, divorce, annulment, or if the remarriage was declared 
void.  See generally Fournier v. Brown, 4 Vet. App. 550 
(1993).  However, this statutory provision was amended by the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, § 8004(a), 104 Stat. 1388-343 (Nov. 5, 1990), to create 
a permanent bar to reinstatement of death benefits for those 
surviving spouses whose disqualifying marriage had been 
terminated by divorce or death and whose claim for 
reinstatement of death benefits was not filed before November 
1, 1990.  But then, this statutory bar was also amended later 
to allow reinstatement of death benefits for those surviving 
spouses whose disqualifying remarriages were terminated by a 
divorce proceeding which was commenced prior to November 1, 
1990.  Pub. L. 102-568, § 103, 106 Stat. 4322 (Oct. 29, 
1992).  The appellant points to the last in this series of 
amendments, Pub. L. 102-568, and argues that the 1991 death 
of the man with whom she had been living as husband and wife 
qualifies her for reinstatement of benefits based on her 
status as the deceased veteran's surviving spouse.

Unfortunately, the appellant misunderstands why VA held that 
she had forfeited entitlement to VA benefits in the first 
place.  In October 1974 and in February 1978, VA and the 
Board found that the appellant had perpetrated a fraud upon 
VA.  They both found that the appellant had deceived VA about 
her relationship with [redacted]/[redacted] and that 
she had continued to live with that man as husband and wife 
with their three children.  Thereafter, most recently in 
August 1994, the RO found that new and material evidence had 
not been submitted to reopen the claim for revocation of the 
forfeiture of VA death benefits.

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a) (formerly 
38 U.S.C.A. § 3503). 

"Fraud" is an act committed when a person knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) will forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a) 
(formerly 38 U.S.C.A. § 3503); 38 C.F.R. § 3.901(a).

In February 1978, the Board held that the appellant had 
committed fraud and had thus forfeited any entitlement to her 
VA death benefits based on the veteran's active service.  
Thereafter, in 1992 and 1994, the RO informed the appellant 
that she had not submitted new and material evidence on this 
particular issue.

Thus, at the present time, to reopen her claim for revocation 
of the forfeiture of VA death benefits, the appellant would 
have to produce new and material evidence on the issue of 
whether she committed fraud against VA regarding her 
relationship with [redacted]/[redacted].  She has not 
submitted any evidence which addresses this narrow issue.

The Board finds that the appellant has not submitted new and 
material evidence.  The certificate describing Mr. [redacted] 
as single at the time of his death in 1991 does not relate to 
the appellant's fraudulent conduct or statements to VA at the 
time of the initial forfeiture of her VA death benefits.  And 
even assuming that her statements are new, none of the 
additional evidence is material to the narrow issue of 
whether she committed fraud against VA when she knowingly and 
intentionally provided false information about the nature of 
her relationship with [redacted]/[redacted].  Her 
current marital status is not at issue.

Thus, the Board concludes that the appellant has not 
submitted new and material evidence to reopen her claim for 
revocation of a forfeiture of VA death benefits.




ORDER

The application to reopen a claim for revocation of a 
forfeiture of VA death benefits is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


